Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Claims 1-4, 6, 7, 9, 12, 14, 15, 17, 19, 20, 22-30 and 33-38 of M. Abu-Omar et al., US 16/606,643 (Apr. 20, 2018) are pending.  Claims 14, 15, 17, 19, 20, 22-30, 33 and 35-38 to the non-elected inventions of Groups II-VII stand withdrawn from consideration.  Elected claims 1-4, 6, 7, 9, 12, and 34 have been examined on the merits and stand rejected.  

Election/Restrictions 

Applicant previously elected of Group I, claims (1, 2-4, 6, 7, 9, and 12, and now including new claim 34) with traverse in the Reply to Restriction Requirement filed on June 26, 2020.  Claims 14, 15, 17, 19, 20, 22-30 and 33 to the non-elected inventions of Groups II-VI are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).  New claim 34 is added to the invention of Group (I) and examined herewith.  New claim 35-37 are added to the invention of Group (V).  New claim 38 is assigned to Group (VII) pursuant to original presentation.  MPEP § 821.03; MPEP § 818.  Accordingly, the Groups of inventions are as follows.  

Group (I)	claim(s) 1, 2-4, 6, 7, 9, 12, and 34 drawn to a process for a reactive separation of organic molecules from biomass comprising:
a reaction step for the biomass,
a simultaneous extraction step using a solvent, and
a filtration step to recover products, wherein the products comprise a ferulate or a coumarate; 


(II)	claim(s) 1, 14, 15, 17, 19 drawn to a reactive separation process for a separation of organic molecules including acidic esters, terpenoids, sterols, carbohydrates, and flavonoids from biomass, the process comprising: 
a reaction step using a base in contact with the biomass,
a simultaneous solvent extraction step using a solvent, and 
a filtration step to recover products comprising the organic molecules; 

Group (III)	claim(s) 1, 14 and 20 drawn to the process of Group (II), further comprising:
removing the organic solvent from the rich organic phase to produce a, oil phase and the organic solvent, wherein the oil phase has a phosphorus content of less than 250 ppm by mass and an oleic acid content of less than 3% by mass of the oil phase;

Group (IV)	claim(s) 1, 14 and 22 drawn to the process of Group (II), further comprising:
combining the products with an aqueous base solution to form a hydrolysis mixture; heating the hydrolysis mixture; and hydrolyzing any ferulates to ferulic acid in the hydrolysis mixture in response to the heating;

Group (V)	claim(s) 1, 14, 23-26, and 35-37 drawn to the process of Group (II), further comprising:
adding an acid to the products; acidifying the products in response to adding the acid to produce acidified products; precipitating one or more byproducts from the acidified products; and removing the one or more byproducts as solids from the acidified products, wherein a concentration of ferulic acid in the acidified products is greater after removing the one or more byproducts than prior to acidifying the products; 

Group (VI)	claim(s) 27-30 and 33 drawn to a process to extract a ferulate and a coumarate from agricultural biomass in a packed bed reactor:
wherein the process comprises: contacting the biomass with a solvent and a base in the packed bed reactor, wherein the agricultural biomass acts as a stationary bed; and extracting the ferulate and the coumarate from the biomass in the packed bed reactor; and 



Linking Claim

Claim 1 links the inventions of Groups (I)-(V) and (VII).  The restriction requirement among the linked inventions is subject to the nonallowance of linking claim 1.  

Claim 14 links the inventions of Groups (II)-(V).  The restriction requirement among the linked inventions is subject to the nonallowance of linking claim 14.  

Upon the indication of allowability of a linking, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. 

In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  


Claim Interpretation

Applicant points out that the previous Office action interpreted ferulate to mean a ferulic acid and an ester thereof, and similarly a coumarate to mean coumaric acid and esters thereof.  Applicant notes that the "ate" at the end of both ferulate and coumarate indicates that such compounds are esters and that the specification at [0027], which defines a ferulate as a ferulic acid ester and a coumarate as a coumaric acid ester. Thus, Applicant concludes that a ferulate cannot include ferulic acid itself and a coumarate cannot include coumaric acid itself.  Applicant’s argument is considered persuasive and the terms “ferulate” or “coumarate” are broadly and reasonably interpreted consistent with the specification to mean the respective esters of ferulic and coumaric acids.  

Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claims 1, 2-4, 6, 7, 9, and 12 under 35 U.S.C. 112(b) as being indefinite for recitation of the claim term “reaction step” in independent claim 1 is withdrawn in view of Applicant’s amendment.  


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6, 7, 9 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over R. Antrim et al., US 4,038,481 (1977) (“Antrim”) in view of either of R. Moreau et al., 44 J. Agric. Food Chem., 2149-2154 (1996) (“Moreau-2”) or R. Moreau et al., 76 Cereal Chem., 449-451 (“Moreau-3”) or the combination thereof. 

Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over R. Antrim et al., US 4,038,481 (1977) (“Antrim”) in view of in further view of N.G. Anderson, Practical Process & Research Development, 113-143 (2000) (“Anderson”) and/or Leonard et al., Advanced Practical Organic Chemistry 128-226 (2nd ed., 1995) and/or R. Moreau et al., US 5,843,499 (1998) (“Moreau”) as discussed in the previous Office action in further view of Moreau-2 and/or Moreau-3 as above. 

The Prior Art

R. Antrim et al., US 4,038,481 (1977) (“Antrim”)

Antrim was discussed in the previous Office action.  Antrim teaches a process for treating corn hulls to obtain three fractions therefrom comprising a cellulosic fraction, a hemicellulose fraction and a noncarbohydrate fraction.  Antrim at col. 1, lines 61-66.  Antrim teaches that the noncarbohydrate fraction, contains relatively large quantities of ferulic acid and possibly ferulic acid precursors and that ferulic acid may be used as an intermediate in the production of vanillin and as a means of controlling discoloration during processing of fruits and vegetables.  Antrim at col. 4, lines 23-30.  


1 filtering and washing the hulls, and drying at 70 [Symbol font/0xB0]C.  Antrim at col. 4, lines 45-56.  

Further in Example 1, Antrim teaches slurrying these treated hulls in 1000 ml of 69% aqueous ethanol containing 5g of sodium hydroxide (NaOH) and heating in at Parr reactor at 100 C for three hours, then filtering through a Buchner funnel. Antrim at col. 4, lines 57-63.  This portion of Antrim is reproduced below.  

Fifty-two grams (50.6 g d.b.) of the hulls were slurried in 1000 ml of 69 percent aqueous ethanol (v/v) containing 5 g of reagent grade NaOH and the slurry heated in a Parr model 4522 pressure reactor at 100 [Symbol font/0xB0]C for 3 hours.  The reaction mixture, at a temperature of about 50 [Symbol font/0xB0]C, was then filtered through a Buchner funnel using Whatman No. 3 filter paper.

The foregoing teaching by Antrim meets each and every limitation of instant claim 1’s steps of:

a reaction step for the biomass, wherein the reaction step comprises contacting the biomass with a base, and extracting products from the biomass based on a reaction of the base with the biomass, 

a simultaneous extraction step using a solvent, wherein the solvent comprises an aliphatic alcohol, and wherein the extraction step comprises contacting the biomass with the solvent while contacting the biomass with the base, 

producing a slurry from the reaction step and the simultaneous extraction step: recovering a liquid product from the slurry, wherein the liquid product comprises a ferulate, a coumarate, ferulic acid, coumaric acid, or any combination thereof;

The claimed biomass is the pretreated corn hulls, which are subject to the Antrim reaction step of heating with NaOH and a simultaneous extraction with the solvent ethanol.  The 

Antrim teaches subsequent extraction, filtration and drying steps to provide the noncarbohydrate fraction.  Antrim at col. 4, lines 64 through col. 5, line 7.  As noted above, Antrim teaches that the noncarbohydrate fraction contains relatively large quantities of ferulic acid and possibly ferulic acid precursors.  As such, Antrim clearly teaches each and every limitation of instant claims 1, 2, 6, 7, and 12, except that Antrim does not specifically disclose “removing fatty acid esters from the liquid product”.  

Instant Claim 4

As well known, “normality” N is defined as the number of equivalent of solute dissolved per liter of solution.  Accordingly, in Example 1 the NaOH normality of Antrim’s 1000 ml of 69 percent aqueous ethanol containing 5 g of reagent grade NaOH is 0.125, meeting the range recited in instant claim 4.  As such, Antrim meets each and every limitation of instant claim 4, except that Antrim does not specifically disclose “removing fatty acid esters from the liquid product”.  

Instant Claim 9

Antrim’s Example 1 mass ratio of solvent to biomass of “fifty-two grams (50.6 g d.b.) of the hulls were slurried in 1000 ml of 69 percent aqueous ethanol” assuming a mass of about 1g/ml for the aqueous ethanol is about 20, falling well within the instant claim 9 range.  Accordingly, Antrim necessarily meets each and every limitation of instant claim 9, except that Antrim does not specifically disclose “removing fatty acid esters from the liquid product”.  


The Instantly Claimed Fatty Acid Esters are Inherently Present in the Antrim “non-carbohydrate fraction”

As discussed above, Antrim does not specifically disclose “removing fatty acid esters from the liquid product”; however, these esters are considered necessarily present in the Antrim product for the following reasons. 

The Antrim process is the same process as instantly claimed but for the fact that Antrim does not teach the instant claim limitation of “removing fatty acid esters from the liquid product”.  As such, while Antrim does not teach removal of fatty acid esters and does not even provide guidance that such esters may present in the product, because Antrim teaches the same process steps, the instantly claimed fatty acid esters are considered necessarily/inherently present in the Antrim product.  For Example, the instant specification at page 9, [0042] teaches that:

While not wishing to be limited by theory, it has been noted that the identity of the esters of oleic and linoleic acids are directly linked to the chosen alcohol in the solvent. For example, the use of ethanol yields the ethyl esters of oleic and linoleic acids and use of methanol yields the methyl esters of oleic and linoleic acid.

An inherent feature need not be recognized at the time of the invention.  MPEP § 2112 (II).  However, the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.  However, once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant.  MPEP § 2112 (V).  The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. MPEP § 2112 (V).  The burden of proof is similar to that required with respect to product-by-process claims. MPEP § 2112 (V) (citing In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  



In summary, Antrim clearly teaches each and every limitation of instant claims 1, 2, 4, 6, 7, 9, and 12, except that Antrim does not specifically disclose “removing fatty acid esters from the liquid product”.  However these esters are considered inherently present in the Antrim product.  

R. Moreau et al., 44 J. Agric. Food Chem., 2149-2154 (1996) (“Moreau-2”)

Moreau-2 teaches development of an HPLC method with sensitive evaporative light-scattering detection (ELSD) was developed to analyze the lipid classes in corn fiber oil.  Moreau-2 at Abstract.  In Table 2, Moreau-2 teaches use of the HPLC assay to analyze the composition of hexane extracted ground (20 Mesh) American maize common corn and determined the presence of ferulate esters and free fatty acids.   


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Moreau however teaches separation of free fatty acids from ferulate esters by HPLC which is also equivalent to removing fatty acids from the liquid product.  

Moreau-2 is cited here for the teaching that high performance liquid chromatography is an effective method for separation and analysis of components from extracted from corn biomass.  

R. Moreau et al., 76 Cereal Chem., 449-451 (1999) (“Moreau-3”)

Moreau-3 teaches a comparison of yield and composition of oil Extracted from corn fiber and corn bran.  Moreau-3 at Abstract.  Moreau teaches HPLC analysis of the nonpolar lipids was performed in a binary gradient system as previously described with detection via an ELSD (citing R. Moreau et al., 44 J. Agric. Food Chem., 2149-2154 (1996), for the HPLC method).  Moreau-3 at page 1071, col. 2.  In Table 5, Moreau-3 teaches the composition of hexane extracted oven-dried corn included steryl ferulate esters and oleic and linoleic acids.   


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Moreau-3 is considered cumulative to Moreau-2 discussed above.  Moreau-3 is also cited here for the teaching that high performance liquid chromatography is an effective method for separation and analysis of components from extracted from corn biomass.   Moreau-

Instant Claims 1, 2, 4, 6, 7, 9, and 12 Are Obvious over Antrim in further view of Moreau-2 and/or Moreau-3

As discussed above Antrim teaches each and every limitation of instant claims 1, 2, 4, 6, 7, 9, and 12, except that Antrim does not specifically disclose “removing fatty acid esters from the liquid product”.  Also as discussed above these esters are considered inherently present in the Antrim product.  One of ordinary skill in the art would be motivated with a reasonable likelihood of success to analyze the product produced by Antrim process by the HPLC method disclosed by Moreau-2/Moreau-3 thereby separating the components and meeting the instant claim limitation of “removing fatty acid esters from the liquid product”.  One of ordinary skill in the art is so motivated in order to determine the composition (percentage of chemical components) in the Antrim product.  For Example, one of ordinary skill in the art is motivated to determine the percentage of ferulic acid present in the product in view of Antrim’s disclosure of its utility for the production of vanillin.  One of ordinary skill in the art is motivated to employ the Moreau-2/Moreau-3 analytical technique in view of the disclosure that this technique is effective for separation of corn-biomass-extract components.  


Instant Claim 3 Is Obvious over Antrim in further view of Moreau-2 and/or Moreau-3 as Above in Further view of Leonard and/or Anderson and/or Moreau

Instant Claim 3 Is Obvious over Antrim in view of Moreau-2 and/or Moreau-3 as Above in Further view of Leonard and/or Anderson and/or Moreau.  Prior art references Leonard, Anderson and Moreau and there application to instant claim 3 were discussed in detail in the previous Office action.  One of ordinary skill in the art arrives at each and every limitation of instant claim 3 over this reference combination for the same reasons discussed in the previous Office action.  

Applicant’s Argument

Applicant argues that Antrim does not disclose, "filtering the slurry to recover a liquid product, wherein the liquid product comprises a ferulate or a coumarate; [and] removing fatty acid esters from the liquid product" as recited in claim 1 as amended.  Instant claim 1 as amended does not recite “filtering the slurry to recover a liquid product”.  In any case, as discussed above, Antrim clearly teaches the instant claim 1 limitation of “producing a slurry from the reaction step and the simultaneous extraction step: recovering a liquid product from the slurry, wherein the liquid product comprises a ferulate, a coumarate, ferulic acid, coumaric acid, or any combination thereof.  With respect to “removing fatty acid esters from the liquid product” this element is provided by Moreau-2/Moreau-3 as set forth in the new grounds of rejection above.  

References Takubo and Cheetham are not cited in the instant rejection and Applicant’s arguments respecting these references need not be discussed here.  


Rejections 35 U.S.C. 112(b)

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Instant claim 34 is rejected under 35 U.S.C. 112(b) as indefinite on the grounds that it is unclear to one of skill in the art whether the “liquid product” referred to in claim 34 is the claim 1 “liquid product” before removal or fatty acid esters or the claim 1 “liquid product” after removal of fatty acid esters.  That is, as discussed in detail below under the section entitled “Subject Matter Free of the Art of Record” claim 34 could be interpreted as the details of the claim 1 step of removing fatty acid esters from the liquid product” or alternatively interpreted as additional steps to be performed after “removing fatty acid esters from the liquid product”.  Suggestions for overcoming this rejection are presented below. 

Subject Matter Free of the Art of Record

Applicant teaches that alcoholic/base extraction with heating (reactive extraction) of biomass provides a “liquid product” that comprises ferulates (ferulic acid) and fatty acid esters.  In general, prior art procedures do not disclose basic (reactive separation) but rather extraction into an organic solvent under neutral conditions (see art cited in the attached IDS, and for example, Moreau-2 and Moreau-3).  Such neutral extractions do not appear to provide mixtures of ferulates and fatty acid esters but rather mixtures of ferulates and free fatty acids.  And Antrim discussed above (while teaching a reactive extraction) does not specifically point to the formation of fatty acid esters or their removal.  Applicant further teaches that partitioning the extract (obtained by alcoholic/base treatment of biomass) between an organic solvent and aqueous base at room temperature results in the fatty acid esters partitioning in the organic layer and the ferulic acid partitioning in the basic aqueous layer.  In this manner, Applicant achieves the claimed “removing fatty acid esters from the liquid product”.  



[0042] . . . Liquid extraction can be used to remove a variety of fatty acid esters comprised of primarily esters of oleic and linoleic acids and referred to herein as the corn oil from the alcohol/ferulate solution. While not wishing to be limited by theory, it has been noted that the identity of the esters of oleic and linoleic acids are directly linked to the chosen alcohol in the solvent. For example, the use of ethanol yields the ethyl esters of oleic and linoleic acids and use of methanol yields the methyl esters of oleic and linoleic acid. Prior to liquid extraction of the corn oil, the concentrated alcohol/ferulate solution can be diluted with a solution of aqueous base. . . . Following dilution of the concentrated alcohol/ferulate solution with aqueous base, corn oil is removed by a liquid-liquid extraction with an organic solvent including, but not limited to, pentane, hexane, heptane, cyclohexane, benzene, toluene, diethyl ether, or mixtures thereof. . . .The extracted corn oil can have a free fatty acid content (as oleic acid) of less than about 3% by mass of the oil. In some embodiments the extracted corn oil can have a free fatty acid content (as oleic acid) of less than about 1.5% by mass of the oil.

Specification at pages 9-10, [0042].  Instant Example 9, provides an example of extractive removal of fatty acid esters by partitioning between aqueous base and organic solvent.  Specification at pages 16-17.  




1. (Currently Amended) A process for a reactive separation of organic molecules from biomass comprising: 

a reaction step for the biomass, wherein the reaction step comprises contacting the biomass with a base, and extracting products from the biomass based on a reaction of the base with the biomass, 

a simultaneous extraction step using a solvent, wherein the solvent comprises an aliphatic alcohol, and wherein the extraction step comprises contacting the biomass with the solvent while contacting the biomass with the base, 

producing a slurry from the reaction step and the simultaneous extraction step: 

recovering a liquid product from the slurry, wherein the liquid product comprises a ferulate, a coumarate, ferulic acid, coumaric acid, or any combination thereof and a fatty acid ester; and 

removing the fatty acid ester from the liquid product by a liquid-liquid extraction with a base and an organic solvent to produce a purified liquid product comprising the coumarate, the ferulic acid, the coumaric acid, or any combination thereof.

This proposed claim is considered free of the art of record because prior-art neutral extractions do not appear to provide mixtures of ferulates and fatty acid esters but rather mixtures of ferulates and free fatty acids.  And Antrim discussed above (while teaching a reactive extraction) does not specifically point to the formation of fatty acid esters or their removal.  Applicant is invited to contact the Examiner for other proposals.  

It is noted that new claim 34 could be interpreted to embody the subject claim limitation of “removing fatty acid esters from the liquid product”.  This claim could be amended to make it clear that it is referencing this step.  For example, by amending claim 36 to recite “wherein the liquid-liquid extraction further comprises . . . ”.  Instant claims 34 (and 36 and 37 in the event of rejoinder) should also be amended to be consistent with any amendment of claim 1.  For example, claim 36 now references the “liquid product” of claim 35, and it is not considered entirely clear whether the chromatography is performed before or after the fatty acid esters have been removed.  Similar considerations apply to instant claim 37 in the event of rejoinder.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 With respect to the B. subtilis alpha-amylase treatment, Antrim teaches that residual starch which may be present in the corn hulls after the screening operation can be removed by an enzymatic solubilization treatment, for instance with alpha-amylase.  Antrim at col. 2, lines 30-35.